     Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.1 Page 1 of 14




 1
       Stephen M. Doniger (SBN 179314)
       stephen@donigerlawfirm.com
 2     Scott A. Burroughs (SBN 235718)
 3
       scott@donigerlawfirm.com
       Jonathan O. Ballard (SBN 327489)
 4     jballard@donigerlawfirm.com
 5
       DONIGER/BURROUGHS
       603 Rose Avenue
 6     Venice California 90291
 7
       Telephone: (310) 590-1820

 8     Attorneys for Plaintiff
 9

10
                             UNITED STATES DISTRICT COURT

11
                           CENTRAL DISTRICT OF CALIFORNIA

12     ALEXANDER STROSS, an individual,                Case No.:
13
       Plaintiff,                                         PLAINTIFF’S COMPLAINT FOR
14                                                        COPYRIGHT INFRINGEMENT
15     v.
                                                           Jury Trial Demanded
16     VINCENT ENRIQUEZ, individually and
17     doing business as “THE ENRIQUEZ
       GROUP”; and DOES 1 through 10,
18

19     Defendants.

20
             ALEXANDER STROSS, by and through his undersigned attorneys, hereby
21
       prays to this honorable Court for relief based on the following:
22
                                 JURISDICTION AND VENUE
23
             1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101
24
       et seq.
25
             2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
26
       1338 (a) and (b).
27
                                                  1
28                                            COMPLAINT
     Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.2 Page 2 of 14




 1           3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
 2     1400(a) in that this is the judicial district in which a substantial part of the acts and
 3     omissions giving rise to the claims occurred.
 4                                           PARTIES
 5           4. Plaintiff ALEXANDER STROSS (“STROSS”) is an individual residing in
 6     Austin, Texas.
 7           5. Plaintiff is informed and believes and thereon alleges that Defendant
 8     VINCENT ENRIQUEZ is doing business as “THE ENRIQUEZ GROUP”
 9     (“ENRIQUEZ”), with his primary place of business located at 2250 4th Ave, 3rd
10     Floor, San Diego, CA 92101, and is the owner of the website at
11     http://www.vinniesd.com, which currently redirects to the website
12     https://www.theenriquezgroup.com.
13           6. Plaintiff is informed and believes and thereon alleges that Defendants
14     DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
15     Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
16     or have engaged in one or more of the wrongful practices alleged herein. The true
17     names, whether corporate, individual or otherwise, of Defendants 1 through 10,
18     inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
19     by such fictitious names, and will seek leave to amend this Complaint to show their
20     true names and capacities when same have been ascertained.
21           7. Plaintiff is informed and believes and thereon alleges that at all times
22     relevant hereto each of the Defendants was the agent, affiliate, officer, director,
23     manager, principal, alter-ego, and/or employee of the remaining Defendants and was
24     at all times acting within the scope of such agency, affiliation, alter-ego relationship
25     and/or employment; and actively participated in or subsequently ratified and/or
26     adopted each of the acts or conduct alleged, with full knowledge of all the facts and
27
                                                  2
28                                            COMPLAINT
     Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.3 Page 3 of 14




 1     circumstances, including, but not limited to, full knowledge of each violation of
 2     Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
 3        CLAIMS RELATED TO SUBJECT PHOTOGRAPHS 1 THROUGH 14
 4          8. Plaintiff STROSS owns the original photographs shown below which were
 5     registered with the United States Copyright Office on February 20, 2012 under the
 6     Registration Number VAu 1-089-810:
 7                                       Subject Photograph 1
 8

 9

10

11

12

13

14

15                                       Subject Photograph 2
16

17

18

19

20

21                                       Subject Photograph 3
22

23

24

25

26

27
                                                 3
28                                           COMPLAINT
     Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.4 Page 4 of 14




 1                                    Subject Photograph 4
 2

 3

 4

 5

 6

 7

 8

 9                                    Subject Photograph 5
10

11

12

13

14

15

16

17

18                                    Subject Photograph 6
19

20

21

22

23

24

25

26

27
                                             4
28                                       COMPLAINT
     Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.5 Page 5 of 14




 1                                    Subject Photograph 7
 2

 3

 4

 5

 6

 7

 8

 9                                    Subject Photograph 8
10

11

12

13

14

15

16

17                                   Subject Photograph 9
18

19

20

21

22

23

24

25     //
26     //
27     //
                                             5
28                                       COMPLAINT
     Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.6 Page 6 of 14




 1                                   Subject Photograph 10
 2

 3

 4

 5

 6

 7

 8

 9                                   Subject Photograph 11
10

11

12

13

14

15

16

17                                   Subject Photograph 12
18

19

20

21

22

23

24

25     //
26     //
27     //
                                             6
28                                       COMPLAINT
     Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.7 Page 7 of 14




 1                                      Subject Photograph 13
 2

 3

 4

 5

 6

 7

 8

 9                                      Subject Photograph 14
10

11

12

13

14

15

16

17          9. Plaintiff is the sole owner of the exclusive rights in Subject Photographs 1
18     through 14 (collectively, the “Subject Photographs”).
19          10. Plaintiff is informed and believes and thereon alleges that following its
20     publication and display of the Subject Photograph, ENRIQUEZ, DOE Defendants,
21     and each of them used the Subject Photographs without Plaintiff’s authorization for
22     commercial purposes in various ways, including, but not limited to, the use on
23     websites such as http://www.vinniesd.com.
24          11. Screen captures of said uses are set forth hereinbelow:
25

26

27
                                                 7
28                                           COMPLAINT
     Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.8 Page 8 of 14




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                             8
28                                       COMPLAINT
     Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.9 Page 9 of 14




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                             9
28                                       COMPLAINT
 Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.10 Page 10 of 14




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         10
28                                    COMPLAINT
 Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.11 Page 11 of 14




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         11
28                                    COMPLAINT
 Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.12 Page 12 of 14




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18                              FIRST CLAIM FOR RELIEF
19            (For Copyright Infringement - Against All Defendants, and Each)
20        12. Plaintiff repeats, realleges and incorporates herein by reference as though
21   fully set forth the allegations contained in the preceding paragraphs of this
22   Complaint.
23        13. Plaintiff is informed and believes and thereon alleges that Defendants, and
24   each of them, had access to the Subject Photographs, including, without limitation,
25   through Plaintiff’s website and social media accounts or viewing the Subject
26   Photograph on third-party websites (e.g., Tumblr, Pinterest, etc.).
27
                                               12
28                                          COMPLAINT
 Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.13 Page 13 of 14




 1         14. Plaintiff is informed and believes and thereon alleges that Defendants, and
 2   each of them, used and distributed images of the Subject Photographs, and exploited
 3   said images in multiple website posts without Plaintiff’s authorization or consent.
 4         15. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
 5   suffered damages in an amount to be established at trial.
 6         16. Due to Defendants’, and each of their, acts of copyright infringement as
 7   alleged herein, Defendants, and each of them, have obtained profits they would not
 8   otherwise have realized but for their infringement of the Subject Photographs. As
 9   such, Plaintiff is entitled to disgorgement of Defendants’, and each of their, profits
10   attributable to the infringement of the Subject Photographs in an amount to be
11   established at trial.
12         17. Plaintiff is informed and believes and thereon alleges that Defendants, and
13   each of them, have committed copyright infringement with actual or constructive
14   knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
15   and continue to be, willful, intentional and malicious.
16                                  PRAYER FOR RELIEF
17         Wherefore, Plaintiff prays for judgment as follows:
18             a. That Defendants—each of them—and their respective agents and
19                servants be enjoined from importing, manufacturing, distributing,
20                offering for sale, selling or otherwise trafficking in any product that
21                infringes Plaintiff’s copyrights in the Subject Photographs;
22             b. That Plaintiff be awarded all profits of Defendants, and each of them,
23                plus all losses of Plaintiff, the exact sum to be proven at the time of trial,
24                or, if elected before final judgment, statutory damages as available under
25                the Copyright Act, 17 U.S.C. § 101 et seq.;
26             c. That Plaintiff be awarded its attorneys’ fees as available under the
27                Copyright Act U.S.C. § 101 et seq.;
                                                 13
28                                           COMPLAINT
 Case 3:20-cv-00319-H-BGS Document 1 Filed 01/30/20 PageID.14 Page 14 of 14




 1            d. That Plaintiff be awarded pre-judgment interest as allowed by law;
 2            e. That Plaintiff be awarded the costs of this action; and
 3            f. That Plaintiff be awarded such further legal and equitable relief as the
 4               Court deems proper.
 5         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
 6   38 and the 7th Amendment to the United States Constitution.
 7
     Dated: January 30, 2020                         DONIGER/BURROUGHS
 8

 9
                                            By:      /s/ Stephen M. Doniger
                                                     Stephen M. Doniger, Esq.
10                                                   Jonathan O. Ballard, Esq.
11
                                                     Attorneys for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                14
28                                          COMPLAINT
